Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites a swivel floor window wherein:

at least one floor window of the at least one floor window is provided in at least one second floor region section of the at least one second floor region section, and wherein a support providing an operating person footrest is provided extending transversely to the control station longitudinal direction such as to at least partially bridge the at least one floor window


The closest art of record to meeting the immediately above limitations would be the teachings of the combination of the Kazakoff et al and Firestone references.  Kazakoff discloses a forward window opening 328 angled upward from a horizontal floor. The opening does not include a footrest support extending transversely across and partially bridging the floor window.   Firestone discloses bars 31 about window 32 to protect the windows from foot falls of passengers or crew while walking or standing on the horizontal floor portion of the Firestone aircraft.  The Firestone and Kazakoff patents do not disclose a swivelable window having a vehicle operating person footrest partially extending across the swivelable floor window.  Mitsui teaches a swivelable window in a machine to enable cleaning of the window but does not disclose an operating person footrest partially extending across the swivelable floor window.  
The Kazakoff, Mitsui and Firestone references do not teach or disclose alone or in combination the limitation of an operating person footrest partially extending across a swivelable floor region window wherein the swivelable floor region is angled with respect to a horizontal floor.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612